MEMORANDUM **
Julio Leonel Mazariegos Diaz and Doni Danilo Mazariegos Diaz, natives and citizens of Guatemala, petition pro se for re*643view of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Zehatye v. Gonzales, 458 F.3d 1182, 1184—85 (9th Cir.2006), and we deny the petition for review.
Substantial evidence supports the BIA’s finding that petitioners failed to demonstrate they suffered harm rising to the level of past persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (no past persecution where the petitioner was not physically harmed or detained, and only suffered de minimis property damage and anonymous, vague threats). Substantial evidence also supports the BIA’s finding that petitioners failed to establish a well-founded fear of future persecution where they only assert a general fear of crime in Guatemala. See Gormley v. Ashcroft, 364 F.3d 1172, 1180 (9th Cir.2004) (fear of discrimination and random criminal acts did not establish a well-founded fear of future persecution); Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002) (agency properly relied on a State Department report to determine whether the petitioner had a well-founded future fear). Accordingly, petitioners’ asylum claim fails.
Because petitioners failed to meet the lower burden of proof for asylum, it follows that they have not met the higher standard for withholding of removal. See Zehatye, 453 F.3d at 1190.
Finally, substantial evidence also supports the BIA’s denial of CAT relief because petitioners failed to establish that it is more likely than not they will be tortured by or with the acquiescence of the government of Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.